t c memo united_states tax_court wendlyn h albin petitioner v commissioner of internal revenue respondent docket no filed date wendlyn h albin pro_se steven m roth for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6015 for relief from joint_and_several federal_income_tax sidney j machtinger represented petitioner from the time of the petition date until his withdrawal on date liabilities for and respondent determined that petitioner was not entitled to any relief under sec_6015 and we decide whether to sustain that determination we hold we shall findings_of_fact some facts were stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated herein by this reference petitioner resided in san marino california when her petition to this court was filed petitioner is a college educated woman who as a licensed realtor earned dollar_figure in real_estate commissions in at the time of trial she and her husband john e albin albin were living on social_security rental income and income that she earned working hours per week at a retail_outlet she and albin collectively the albins have been happily married and living together at all relevant times and during that time he was neither evasive nor deceitful to her as to their finances the albins filed joint and form sec_1040 u s individual_income_tax_return that were prepared by albin’s accountant in consultation with albin petitioner was not involved in the preparation of these returns albin outside the accountant’s presence presented each of these returns to unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure petitioner for her signature and she signed all of the returns without reading or examining any part of them she also did not ask albin or receive from him any question as to any item or amount that appeared on the returns in or about date albin invested in a tax_shelter shelter that was in the form of a limited_partnership named york leasing associates the understatements in issue stem from tax deficiencies resulting from that shelter and more specifically the albins’ reporting of losses for the subject years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively that the shelter passed through to albin in his capacity as one of its partners exclusive of these losses the albins reported on their through tax returns total income primarily from the salary albin received from a company he owned of dollar_figure dollar_figure dollar_figure and dollar_figure respectively with those losses the albins reported that they had relatively little or no federal_income_tax liability and that they were entitled to refunds of almost all of the federal income taxes withheld from albin’s salary albin spent the taxes that the albins would the albins reported on their return that they had no tax_liability and dollar_figure of tax withheld from albin’s salary the albins reported on their return that they had a dollar_figure tax_liability and dollar_figure of tax withheld from albin’s salary the albins reported on their return that they had an dollar_figure tax_liability and dollar_figure of tax withheld from albin’s salary the stipulated copy of the albins’ return does not contain the page on which they reported their tax_liability and withheld continued have paid but for the claimed losses on items of benefit to both of the albins each loss that the albins reported from the shelter was later substantially reduced by respondent upon audit resulting in a large tax_deficiency in each subject year on or about date petitioner filed with respondent a form_8857 request for innocent spouse relief request this request was reviewed by robert cipriotti cipriotti an officer in respondent’s office of appeals appeals after the request was denied by respondent’s compliance division cipriotti applied the principles of revproc_2000_15 2000_1_cb_447 to the request and recommended in his report dated date that the request be denied on date appeals issued to petitioner a notice_of_determination stating that petitioner’s request was denied because respondent determined petitioner was not eligible for relief under any of the provisions of sec_6015 on date the albins sold for dollar_figure a house that they had purchased in for dollar_figure respondent received dollar_figure of the sale proceeds pursuant to a tax_lien that respondent had filed as to petitioner’s income_tax liabilities for the subject years afterwards as of date continued tax the portions of the return which are in evidence indicate that the albins reported no tax_liability for petitioners continued to owe dollar_figure of taxes for the subject years the albins currently have approximately dollar_figure of equity in a home that they own in dana point california dana point they use that home personally and do not rent it to others the albins also currently own three pieces of rental real_estate in whittier california which they purchased in date date and date respectively for dollar_figure dollar_figure and dollar_figure respectively in the albins’ equity in the rental properties totaled approximately dollar_figure the albins currently lease all three of these rental properties and in they received dollar_figure of gross_rent and reported net rental income of dollar_figure the albins also currently own a second home their primary residence which they bought in for dollar_figure with a cash downpayment of dollar_figure this second home collateralizes a home equity loan that the albins received in and used to finance petitioner admits in her brief that the albins purchased this home in dana point in petitioner admits in her brief that the albins purchased the last of those three rental properties by making a dollar_figure cash downpayment the albins also realized dollar_figure of income in from their interests in two partnerships and one s_corporation one of these two partnerships was registered with the commissioner as a tax_shelter albin’s purchase of a company that manufactures and distributes turbos opinion spouses filing a joint federal_income_tax return are generally jointly and severally liable for the tax_shown_on_the_return or found to be owing sec_6013 114_tc_276 in certain cases however an individual filing a joint_return may avoid joint_and_several_liability for tax including interest penalties and other_amounts by qualifying for relief under sec_6015 the three types of relief prescribed in that section are full or apportioned relief under sec_6015 full apportioned relief proportionate relief under sec_6015 proportionate relief and equitable relief under sec_6015 equitable relief petitioner claims entitlement to one or all of these types of relief except as otherwise provided in sec_6015 petitioner bears the burden of proving that claim see 119_tc_306 affd 101_fedappx_34 6th cir see also rule a full apportioned relief sec_6015 provides relief from joint_and_several_liability to the extent that the liability is attributable to an understatement_of_tax in order to be eligible for this relief a requesting spouse needs to satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual timely elects in such form as the secretary may prescribe the benefits of this subsection the requesting spouse’s failure to meet any one of these requirements prevents him or her from qualifying for full apportioned relief alt v commissioner supra pincite respondent focuses on subparagraphs c and d of sec_6015 and argues that petitioner meets neither of these requirements we consider only the first of these two subparagraphs in that we agree with respondent that it has not been met as to that first subparagraph subparagraph c the court_of_appeals for the ninth circuit the court to which an appeal of this case lies has held that a spouse such as petitioner has reason to know of an understatement if a reasonably prudent taxpayer in her position when she signed the return could have been expected to know that the return contained the understatement 887_f2d_959 9th cir whether such a taxpayer has reason to know of an understatement is a subjective test that rests on factors such as the taxpayer’s level of education the taxpayer’s involvement in the family’s business and financial affairs the evasiveness or deceit of the taxpayer’s spouse as to the couple’s finances and the presence of any unusual or lavish expenditures inconsistent with the couple’s past levels of income standard of living and spending patterns id the court in price also stated that this reason to know requirement may impose on the requesting spouse a duty_of inquiry that would put that spouse on notice that an understatement exists id the test for whether this duty_of inquiry requirement applies is the same subjective test that is used to determine whether the requesting spouse had reason to know of the understatement ie in an erroneous deduction setting whether a reasonably prudent taxpayer in the position of the requesting spouse would be led to respondent makes no claim that petitioner actually knew about the understatement or the shelter and deductions related thereto although the knowledge requirement in 887_f2d_959 9th cir was that of former sec_6013 we have held that interpretations of the former provision are instructive to our interpretation of the knowledge requirement of sec_6015 114_tc_276 question the legitimacy of the deduction or his or her tax_liability in general id pincite see also guth v commissioner 797_f2d_441 9th cir affg tcmemo_1987_522 if the requesting spouse is aware of sufficient facts to put that spouse on notice as to the possibility of an understatement the duty_of inquiry arises which if not satisfied may cause that spouse to be treated as having constructive knowledge of the understatement price v commissioner supra pincite see also guth v commissioner supra pincite we believe that petitioner had reason to know of the understatement in each subject year while in each of those years the albins reported a large amount of income but for the shelter loss a large loss ie from the shelter and relatively little or no tax_liability petitioner was unconcerned about her tax obligation and took no steps to assure herself that the subject returns were filed properly she did not read the returns or even ask to see any of the records related thereto a reasonably prudent person in the position of petitioner a college educated individual would have at least looked at the face and signature page of each return ie the front and back of form_1040 eyed the clearly reported items of income loss from the shelter and minimal or no tax_liability and inquired as to the loss from the shelter the minimal or no tax_liability and the amount of the claimed refund before signing the return such is especially true given the extraordinarily large amount of income but for the shelter loss realized by the albins in each subject year and the fact that albin was neither evasive nor deceitful with petitioner as to their finances see 112_f3d_1258 5th cir tax returns setting forth ‘dramatic deductions’ will generally put a reasonable taxpayer on notice that further investigation is warranted a spouse who has a duty to inquire but fails to do so may be charged with constructive knowledge of the substantial_understatement and thus precluded from obtaining innocent spouse relief fn ref omitted affg in part and revg in part tcmemo_1995_572 992_f2d_1256 2d cir tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability affg tcmemo_1992_228 levin v commissioner tcmemo_1987_67 spouse requesting relief from joint_and_several_liability had a duty to inquire we believe that the reasonable taxpayer in the position of petitioner also would have been mindful that the albins were able to own and maintain various pieces of real_estate during the subject years and were able to accumulate a significant amount of cash to use in as a downpayment on their now primary residence about large deductions reported on the face of her joint_return and was unable to escape her tax responsibilities by ignoring the contents of the return when signing it see also 117_tc_279 cf price v commissioner supra pincite spouse entitled to relief under former sec_6013 where she questioned her husband about the erroneous deduction and he took advantage of her lack of understanding of their financial affairs and misled her as to the contents of the return by assuring her that the deduction was proper petitioner could easily have discussed the contents of the subject returns with albin at or before the time that she signed them he did not coerce her into signing them nor did he exercise undue influence over her with respect to their financial affairs see 60_tc_300 as the court stated in a similar setting in levin v commissioner supra a spouse cannot obtain the benefits of sec_6013 the predecessor to sec_6015 by simply turning a blind eye to--by preferring not to know of--facts fully disclosed on a return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made petitioner argues that she was unsophisticated as to financial matters and that she signed each subject return on the basis of her trust in albin and his accountant to prepare the returns correctly petitioner argues that she did not have any duty_of inquiry in that she did not know what to inquire about petitioner points the court to guth v commissioner supra 887_f2d_959 9th cir laird v commissioner tcmemo_1994_564 and estate of killian v commissioner tcmemo_1987_365 and argues that those cases support her request for relief we disagree first although a requesting spouse’s lack of involvement in family finances is one fact that may support a claim of relief from joint_and_several_liability under sec_6015 that fact standing alone may not always be enough for the spouse to receive that relief see price v commissioner supra pincite 872_f2d_1499 11th cir affg tcmemo_1988_63 see also hayman v commissioner supra pincite requesting spouse was not relieved of her duty_of inquiry merely because she relied upon her husband to take care of their tax returns 118_tc_106 sec_6015 relief unavailable where requesting spouse did not establish that her husband concealed or attempted to deceive her concerning couple’s financial affairs and requesting spouse had access to financial files affd 353_f3d_1181 10th cir levin v commissioner supra taxpayer who signed a blank joint_return and then failed to inquire into her tax_liability as to that return turned a blind eye to that liability and thus did not qualify for relief from joint_and_several_liability second the fact that petitioner may have been unsophisticated about business matters in general or tax_shelters in particular does not on the record before us relieve her of a duty_of inquiry as to her tax_liabilities hayman v commissioner supra pincite levin v commissioner supra petitioner would clearly have seen had she read the face of each subject return that the albins were reporting large amounts of income along with a large loss she also would have clearly seen had she read the back of each page that the albins were claiming that they owed little or no tax and were entitled to significant refunds petitioner could have easily questioned albin as to the minimal or no tax in light of the large amounts of income petitioner however opted not to read any part of the returns or question albin as to the returns instead like the taxpayer in levin petitioner turned a blind eye to her federal_income_tax liabilities for the subject yearsdollar_figure third the referenced cases upon which petitioner relies are all factually distinguishable from the case at hand each of those cases unlike this one generally involved a controlling husband who misled deceived or hid things from his wife as to their financial affairs in guth v commissioner f 2d pincite petitioner asserts in her brief that the use of the phrase turning a blind eye either denotes or connotes fraudulent behavior on her part we disagree we use that phrase to mean that petitioner preferred not to concern herself at all as to her federal_income_tax liabilities the requesting spouse was told by her husband to sign their joint tax returns and he controlled the couple’s finances and was evasive and deceitful with respect to those finances in price v commissioner supra the requesting spouse reviewed her joint_return spotted the disputed deductions and questioned her husband about them the husband misled the requesting spouse on the validity of the deductions in laird v commissioner supra the requesting spouse asked her husband about his tax_shelter programs but was ordered by him without any explanation to sign their joint returns the husband also coerced and intimidated the requesting spouse both physically and mentally in estate of killian v commissioner supra the requesting spouse reviewed her joint_return spotted an dollar_figure claimed refund and questioned her husband about it the husband misled the requesting spouse as to the source of the refund we conclude that petitioner had reason to know of each understatement at hand within the meaning of sec_6015 when she signed those returns accordingly we hold that petitioner is not entitled to full apportioned relief for any of the subject years proportionate relief sec_6015 allows a qualifying_individual who has filed a joint_return to receive proportionate relief from the joint liability that would otherwise relate to that return in order to qualify for proportionate relief an individual requesting such relief must at the time of the request be divorced or legally_separated from the other individual who had joined in the joint_return nonrequesting spouse or alternatively must not have been a member of the same household as the nonrequesting spouse during any part of the 12-month_period ending on the date of the request see sec_6015 petitioner argues in her brief that she is entitled to proportionate relief for all of the subject years the parties have stipulated however that petitioner is not entitled to proportionate relief for any of the subject years given the additional fact that petitioner and albin were married not separated and members of the same household during all relevant times we hold that petitioner is not entitled to proportionate relief for any of the subject years equitable relief sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability this section grants the commissioner discretion to grant equitable relief to any individual who files a joint_return and who is not entitled to either full apportioned relief or proportionate relief because we have held that petitioner is not entitled to either full apportioned relief or proportionate relief for any of the subject years we consider whether petitioner is entitled to equitable relief for one or all of those years our determination of whether petitioner is in fact entitled to equitable relief in whole or in part is made on the basis of a trial de novo and is not limited to matter contained in respondent’s administrative record see 122_tc_32 whereas respondent denied petitioner’s claim to equitable relief petitioner bears the burden of proving that this action was an abuse of respondent’s discretion see 120_tc_137 115_tc_183 affd 282_f3d_326 5th cir in order to prevail petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law when he denied her the requested equitable relief see jonson v commissioner t c pincite as directed by sec_6015 the commissioner has prescribed guidelines under which a taxpayer may qualify for equitable relief see revproc_2000_15 c b dollar_figure petitioner takes no exception to respondent’s use of these guidelines to decide whether she qualifies for equitable relief under these guidelines a taxpayer such as petitioner must meet seven threshold conditions before the commissioner will consider her request for equitable relief see revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner has met these conditions revproc_2000_15 sec_4 c b pincite lists the circumstances in which the commissioner will ordinarily grant equitable relief as to unpaid liabilities reported on a joint_return those circumstances are a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and revproc_2000_15 2000_1_cb_447 has been superseded by revproc_2003_61 2003_32_irb_296 effective for requests for relief filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date given that appeals in this case issued the notice_of_determination to petitioner on date we conclude that this case is controlled by revproc_2000_15 supra c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration id because this case concerns liabilities for deficiencies and not unpaid liabilities reported on a joint_return revproc_2000_15 sec_4 does not apply see mellen v commissioner t c memo 2002-dollar_figure where as here the requesting spouse does not qualify for relief under revproc_2000_15 sec_4 the commissioner may still grant that spouse relief under revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec_4 lists factors which the commissioner will consider in deciding whether to grant equitable relief revproc_2000_15 sec_4 lists the following six positive factors which weigh in favor of granting equitable relief a marital status the requesting spouse is separated or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted petitioner also fails the requirement of this section that she and albin be either divorced or legally_separated at the time of the requested relief or members of different households at any times during the 12-month_period before that request c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six negative factors which weigh against granting equitable relief a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid and in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency see sec_1 b d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability these positive and negative factors are not exhaustive and none of them is decisive in and of itself all factors must be considered and weighed appropriately id we proceed to consider the listed factors seriatim and then to consider whether any unlisted factor is also applicable to this case neither party disputes that the knowledge or reason to know factor the economic hardship factor and the legal_obligation factor in revproc_2000_15 sec_4 b d and f respectively are the opposites of the knowledge or reason to know factor the economic hardship factor and the legal_obligation factor in revproc_2000_15 sec_4 d b and e respectively nor does either party dispute that the attribution factor in revproc_2000_15 sec_4 a is essentially the opposite of the attribution factor in revproc_2000_15 sec_4 f a positive factors i marital status petitioner does not claim that this factor favors her position nor do we find that such is the case petitioner is neither separated nor divorced from albin we hold that this factor does not weigh in favor of granting equitable relief to petitioner for any of the subject years because revproc_2000_15 supra states that this factor will only serve to weigh in favor of granting relief when it is met and fails to state that this factor will weigh against granting relief when it is not met we consider this factor neutral ii economic hardship petitioner argues that she will suffer economic hardship if equitable relief is not granted to her for each of the subject years petitioner argues that a decision adverse to her in this case will force her to sell all of her assets so that she may pay the liabilities in issue and may even result in her incurring a new liability for taxes due on any capital_gain that she realizes on the sale in determining whether a requesting spouse will suffer economic hardship revproc_2000_15 sec_4 c to which revproc_2000_15 sec_4 b refers requires reliance on rules similar to those contained in sec_301_6343-1 proced admin regs sec_301_6343-1 proced admin regs generally states that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs states in pertinent part ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director petitioner has presented little or no evidence of her current financial situation such as her current salary her basic living_expenses or the amounts of her other debts nor has petitioner presented any evidence as to the nature and amount of her basic living_expenses which she will be unable to pay if she is not granted her requested relief on the record before us we conclude that petitioner has failed to carry her burden of establishing within the context of sec_301_6343-1 proced admin regs her basic living_expenses and that any expenses which she considers to be basic living_expenses are reasonable we also conclude that petitioner has failed to carry her burden of establishing that she would suffer an economic hardship if the court were to deny her equitable relief and that she has failed to carry her burden of establishing that the economic hardship factor in revproc_2000_15 sec_4 b is present in this case we conclude that this factor does not weigh in favor of granting equitable relief to petitioner for any of the subject years because revproc_2000_15 supra states that this factor will only serve to weigh in favor of granting relief when it is met and fails to state that this factor will weigh against granting relief when it is not met we consider this factor neutral iii abuse petitioner does not claim that this factor favors her position nor do we find that such is the case the record does not establish that petitioner was abused by albin in any regard we hold that this factor does not weigh in favor of granting equitable relief to petitioner for any of the subject years because revproc_2000_15 supra states that this factor will only serve to weigh in favor of granting relief when it is met and fails to state that this factor will weigh against granting relief when it is not met we consider this factor neutral iv no knowledge or reason to know petitioner’s liabilities in issue arose from deficiencies petitioner argues that she did not know and had no reason to know of the items giving rise to those deficiencies as mentioned above respondent makes no claim that petitioner actually knew about the understatement or the shelter and deductions related thereto the parties do not dispute that the facts and circumstances that the court must consider in determining whether petitioner has established that this factor is present are the same facts and circumstances that the court must consider in determining that petitioner did not satisfy sec_6015 indeed in holding that a requesting spouse did not qualify for equitable relief the court has previously relied on inter alia its findings that the requesting spouse did not satisfy sec_6015 see eg butler v commissioner t c pincite for the reasons discussed above in our analysis of sec_6015 we conclude that petitioner had reason to know of each of the understatements and shelter deductions at hand within the meaning of this factor when she signed the subject returns we hold that this factor does not weigh in favor of granting equitable relief to petitioner for any of the subject years because revproc_2000_15 supra states that this factor will only serve to weigh in favor of granting relief when it is met and fails to state that this factor will weigh against granting relief when it is not met we consider this factor neutral v nonrequesting spouse’s legal_obligation petitioner does not claim that this factor favors her position nor do we find that such is the case the record does not establish that albin had a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liabilities given the additional fact that the albins were married to each other at all relevant times we hold that this factor does not weigh in favor of granting equitable relief to petitioner for any of the subject years because revproc_2000_15 supra states that this factor will only serve to weigh in favor of granting relief when it is met and fails to state that this factor will weigh against granting relief when it is not met we consider this factor neutral vi attributable to nonrequesting spouse the liabilities for which relief is sought are attributable solely to the nonrequesting spouse albin and respondent concedes as much we hold that this factor weighs in favor of granting equitable relief to petitioner for each of the subject years b negative factors i attributable to the requesting spouse as stated above none of the understatements is attributable to petitioner we hold that this factor does not weigh against granting equitable relief to petitioner for any of the subject years because revproc_2000_15 supra states that this factor will only serve to weigh against granting relief when it is met and fails to state that this factor will weigh in favor of granting relief when it is not met we consider this factor neutral ii knowledge or reason to know for the reasons stated above in our analysis of the positive counterpart to this factor we conclude that petitioner had reason to know about the understatements and shelter deductions in issue at all relevant times we hold that this factor weighs against granting equitable relief to petitioner for all of the subject years as stated in revproc_2000_15 sec_4 b the presence of this factor is an extremely strong factor weighing against relief and a taxpayer such as petitioner may offset this factor and qualify for equitable relief only in very limited situations where the factors in favor of equitable relief are unusually strong iii significant benefit petitioner argues that she did not significantly benefit beyond normal support from the shelter losses giving rise to the deficiencies according to petitioner the only substantial asset that the albins purchased during the subject years was the home that they purchased in dana point we reject petitioner’s argumentdollar_figure the claimed shelter losses giving rise to the deficiencies provided both of the albins with significantly more disposable income than they otherwise would have had in order to determine whether petitioner significantly benefited from those claimed shelter losses we consider whether the albins were able to make expenditures in each of the subject years that they otherwise we note at the start that petitioner fails to mention that in addition to the albins’ home in dana point they also purchased during the subject years one of their three rental properties and did so with a dollar_figure cash downpayment we also note that the albins purchased their second home in with a cash downpayment of dollar_figure would not have been able to make see alt v commissioner t c pincite jonson v commissioner t c pincite normal support which is measured by the circumstances of the requesting spouse is not a significant benefit 93_tc_355 on the record before us we find that petitioner has failed to establish the amount that the albins expended annually for their normal support before during and after the subject years on that record we further find that petitioner has failed to carry her burden of persuading us that she did not significantly benefit beyond normal support from the shelter loss giving rise to the deficiency for each subject year on the record before us we find that petitioner has failed to carry her burden of establishing that this factor is not present in this case we hold that this factor is neutral for each of the subject years iv lack of economic hardship for the reasons stated above in our analysis of the positive counterpart to this factor we conclude that petitioner will not suffer economic hardship from a denial of equitable relief in each of the subject years we hold that this factor weighs against granting equitable relief to petitioner for all of the subject years v noncompliance with federal_income_tax laws cipriotti concluded that petitioner was in compliance with tax laws for all of the taxable years after the subject years because revproc_2000_15 supra states that this factor will only serve to weigh against granting relief when it is met and fails to state that this factor will weigh in favor of granting relief when it is not met we consider this factor neutral vi requesting spouse’s legal_obligation with respect to the positive counterpart of this factor we held that that factor does not weigh in favor of granting equitable relief to petitioner for any of the subject years and that it is neutral on the record before us we also find that this factor is neutral in that petitioner does not have a legal_obligation pursuant to a divorce decree or agreement to pay the liabilities in issue and has been married to albin at all relevant times c other_relevant_factors on the record before us we find that petitioner has failed to carry her burden of establishing with respect to the subject years any other factor that is not set forth in revproc_2000_15 supra and that would weigh in favor of granting her equitable relief conclusion upon examination of the entire record before us we find that petitioner has failed to carry her burden of establishing that respondent abused his discretion in denying her equitable relief for all of the subject years the only positive factor that supports granting petitioner equitable relief is that the liabilities in issue are attributable solely to albin two negative factors ie reason to know and lack of economic hardship weigh against granting her equitable relief as noted above the reason-to-know factor is an extremely strong factor weighing against relief which generally may be outweighed only when the factors in favor of equitable relief are unusually strong revproc_2000_15 sec_4 b the fact that the subject liabilities are attributable solely to albin is not such an unusually strong factor id such is especially so given that we do not find that petitioner will suffer an economic hardship in paying those liabilities we conclude and hold that respondent did not abuse his discretion when he denied equitable relief to petitioner as to the liabilities in issue all of petitioner’s arguments have been considered and we have rejected those arguments not discussed herein as without merit decision will be entered for respondent
